In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Jacobson, J.), dated February 22, 2005, which denied his motion for partial summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
The plaintiff made a prima facie showing of negligence on the part of the defendant based on the deposition testimony of the parties that the motor vehicle accident occurred when the defendant pulled her vehicle to the right to allow an ambulance to pass and then proceeded back across a moving lane of traffic, without ascertaining what traffic was behind her, in order to make an unexpected left turn across the plaintiffs lane of travel in violation of Vehicle and Traffic Law § 1128 (a) and § 1143 (see Jacino v Sugerman, 10 AD3d 593 [2004]; Ferrara v Castro, 283 AD2d 392, 393 [2001]). In opposition, the defendant failed to raise a triable issue of fact as she merely alleged, unsupported by any evidence, that the plaintiff could have taken some unspecified action to avoid the accident or that he somehow contributed to its cause (see Jacino v Sugerman, supra; Stoebe v Norton, 278 AD2d 484, 485 [2000]; Williams v Econ, 221 AD2d 429, 430 [1995]). Accordingly, the plaintiff was entitled to summary judgment on the issue of liability. Schmidt, J.E, Santucci, Mastro and Rivera, JJ., concur.